EXHIBIT 10.5

 

SUBORDINATION AGREEMENT

(Respecting Seller Note and Earn Out Payments)

 

This Subordination Agreement (this “Agreement”) is made as of April 5, 2019, by
and between Goedeker Television Co., Inc., a Missouri corporation (the
“Subordinated Creditor”), and Small Business Community Capital L.P., a Delaware
limited partnership (the “Senior Lender”). Each of the Subordinated Creditor and
Senior Lender may be referred to herein as a “Creditor” or collectively as the
“Creditors”.

 

RECITALS:

 

A. 1847 Goedeker Inc., a Delaware corporation (the “Borrower”), and 1847
Goedeker Holdco Inc. (“Holdco” and together with the Borrower, the “Loan
Parties”) are now, or may hereafter be, indebted to Senior Lender as a result of
extensions of credit under that certain Loan and Security Agreement, dated as of
the date hereof, among the Loan Parties and the Senior Lender (as such agreement
may be amended, modified, supplemented, replaced or refinanced from time to
time, the “Loan Agreement”).

 

B. Borrower is indebted to Subordinated Creditor under that certain 9%
Subordinated Promissory Note of even date herewith, a copy of which is attached
hereto as Exhibit A (the “Subordinated Note”).

 

C. The Subordinated Creditor is entitled to receive from Borrower “Earn Out
Payments” as such term is defined in the Asset Purchase Agreement (the “Earn Out
Payments”), of even date herewith, a copy of which is attached hereto as Exhibit
B (the “Asset Purchase Agreement”).

 

D. Subordinated Creditor and Senior Lender desire to agree to their respective
rights, priorities and interests regarding each of their loans to Borrower, all
as set forth herein.

 

AGREEMENTS:

 

IN CONSIDERATION of the foregoing premises, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Subordinated Creditor and Senior Lender agree as follows:

 

1. Subordination. The payment of all amounts owed under the Subordinated Note
and all Earn Out Payments (collectively, the “Subordinated Indebtedness”) is
hereby subordinated to the payment in full of all indebtedness owed to the
Senior Lender under the Loan Agreement and all other loan documents, whether now
existing or hereafter incurred or created (the “Senior Indebtedness”), and no
payments or other distributions whatsoever in respect of any Subordinated
Indebtedness shall be made by the Loan Parties and no property or assets of the
Loan Parties shall be applied to the purchase, redemption or other acquisition
or retirement of any Subordinated Indebtedness, until the Senior Indebtedness
shall have been indefeasibly paid in full and all commitments of the Senior
Lender to make loans and other credit accommodations to the Loan Parties have
been terminated. Notwithstanding the foregoing:

 

  1

   



 

(a) Permitted Payments on Subordinated Note. So long as no “Default” or “Event
of Default” (each as defined in the Loan Agreement or any other loan document
evidencing Senior Indebtedness) has occurred and is continuing (or would result
on a pro forma basis after giving effect to the then due payment on the
Subordinated Note) and such payments were reflected in the business plan most
recently delivered to the Senior Lender by the Borrower, Borrower may pay and
the Subordinated Creditor may receive regularly scheduled quarterly payments of
interest and principal (but not accelerated payments) when and as due under the
Subordinated Note as in effect on the date hereof.

 

(b) Permitted Earn Out Payments. So long as no “Default” or “Event of Default”
(each as defined in the Loan Agreement or any other loan document evidencing
Senior Indebtedness) has occurred and is continuing (or would result on a pro
forma basis after giving effect to the then due Earn Out Payment), and provided
that the Loan Parties’ Chief Financial Officer has delivered to the Senior
Lender a notice setting forth the Earn Out Payment then due under the Asset
Purchase Agreement as in effect on the date hereof, and certifying that the
Borrower is in compliance a pro forma basis after giving effect to such Earn Out
Payment with the financial covenants set forth in Section 7.3 of the Loan
Agreement and such Earn Out Payments were reflected in the business plan most
recently delivered to the Senior Lender by the Borrower, Borrower may pay and
the Subordinated Creditor may receive such Earn Out Payment.

 

2. No Right of Action. If an Event of Default occurs and is continuing under the
Seller Note, the Subordinated Creditor may accelerate all or a portion of the
Subordinated Indebtedness, but will not commence any action or proceeding
against the Loan Parties to recover all or any part of the Subordinated
Indebtedness, or join with any creditor (unless the Senior Lender shall so join)
in bringing any proceeding against the Loan Parties under any bankruptcy,
reorganization, readjustment of debt, arrangement of debt, receivership,
liquidation or insolvency law or statute of the federal or any state government,
unless and until the Senior Indebtedness has been indefeasibly paid in full and
all commitments of the Senior Lender to make loans and other credit
accommodations to the Loan Parties have been terminated. The Subordinated
Creditor will not obtain or otherwise acquire or accept any lien in any property
or assets of the Loan Parties. The Subordinated Creditor will not commence any
action or proceeding with respect to any property or assets of the Loan Parties,
will not take possession of, sell, or dispose of any property or assets of the
Loan Parties, and will not exercise or enforce any right or remedy available to
the Subordinated Creditor with respect to any property or assets of the Loan
Parties other than to accelerate all or a portion of the Subordinated
Indebtedness, unless and until the Senior Indebtedness has been paid in full and
all commitments of the Senior Lender to make loans and other credit
accommodations to the Loan Parties have been terminated.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Subordinated Creditor shall be permitted to commence any action or proceeding
against the Loan Parties to recover all or any part of the Subordinated
Indebtedness, or join with any creditor in bringing any proceeding against the
Loan Parties under any bankruptcy, reorganization, readjustment of debt,
arrangement of debt, receivership, liquidation or insolvency law or statute of
the federal or any state government at any time following the two hundredth day
(200th) day after the Subordinated Creditor has provided written notice of an
Event of Default (as defined in the Seller Note) to the Loan Parties and the
Senior Lender; provided that such Event of Default (as so defined) is continuing
and has not been cured.

 

  2

   



 

3. No Security. The Subordinated Creditor warrants and represents that the
Subordinated Indebtedness is unsecured and agrees that (i) the Subordinated
Creditor hereafter will not accept any security of any kind for the Subordinated
Indebtedness, and (ii) in the event the Subordinated Creditor does obtain any
security for the Subordinated Indebtedness, the Subordinated Creditor shall
execute and deliver to the Senior Lender, and hereby authorizes the Senior
Lender to prepare and record, such termination statements and releases as the
Senior Lender shall reasonably request or require to release the Subordinated
Creditor’s security interest in or lien against such property. The Subordinated
Creditor hereby agrees that any lien or security interest that it may now or
hereafter have in any property in contravention of the preceding sentence is
subject and subordinate, to the extent and in the manner provided herein, to any
liens and security interests that the Senior Lender may now or hereafter have in
such property to secure the Senior Indebtedness. The Subordinated Indebtedness
shall continue to be subordinated to the Senior Indebtedness even if the Senior
Indebtedness is deemed unsecured, under-secured, subordinated, avoided or
disallowed under the United States Bankruptcy Code or other applicable law.

 

4. Subordinated Indebtedness Owed Only to Subordinated Creditor. The
Subordinated Creditor warrants and represents that the Subordinated Creditor has
not previously assigned any interest in the Subordinated Indebtedness, that no
other entity or person owns an interest in the Subordinated Indebtedness
(whether as joint holders of the Subordinated Indebtedness, participants or
otherwise), and that all of the Subordinated Indebtedness is owing only to the
Subordinated Creditor. The Subordinated Creditor further covenants that all of
the Subordinated Indebtedness shall continue to be owing only to the
Subordinated Creditor unless it is assigned to an entity or a person who agrees
with the Senior Lender to be bound by the subordination provisions set forth
herein.

 

5. Receipt of Prohibited Payments. If the Subordinated Creditor receives any
payment in respect of the Subordinated Indebtedness that the Subordinated
Creditor is not entitled to receive under the provisions of this Agreement and
the Subordinated Creditor knows, or reasonably should have known that an Event
of Default has occurred and is continuing, or receives written notice from
Senior Lender of the same, the Subordinated Creditor will hold the amount so
received in trust for the Senior Lender and will forthwith turn over such
payment to the Senior Lender in the form received (except for the endorsement of
the Subordinated Creditor where necessary) for application to then‑existing
Senior Indebtedness (whether or not due), in such manner of application as the
Senior Lender may deem appropriate. If the Subordinated Creditor exercises any
right of setoff or takes any other action which the Subordinated Creditor is not
permitted to exercise or take under the provisions of this Agreement, the
Subordinated Creditor will promptly pay over to the Senior Lender, in
immediately available funds, an amount equal to the amount of the claims or
obligations so offset or an amount equal to any amount recovered from any such
action, as applicable. If the Subordinated Creditor fails to make any
endorsement required under this Agreement, the Senior Lender is hereby
irrevocably appointed as the attorney‑in‑fact (which appointment is coupled with
an interest) for the Subordinated Creditor to make such endorsement in the
Subordinated Creditor’s name. The turnover of any prohibited payments by the
Subordinated Creditor to the Senior Lender pursuant to this Section 5 shall not
limit or restrict any other claims, actions, rights or remedies which the Senior
Lender may have against the Subordinated Creditor as a result of the
Subordinated Creditor’s exercising any right or taking any action which is not
permitted under the terms of this Agreement.

 

  3

   



 

6. Continuing Nature of Subordination. This Agreement shall be effective and may
not be terminated or otherwise revoked by the Subordinated Creditor until all of
the Senior Indebtedness shall have been fully paid and discharged and all
financing arrangements between the Loan Parties and the Senior Lender have been
terminated. This Agreement shall constitute a continuing agreement of
subordination, and the Senior Lender may, without notice to or consent by the
Subordinated Creditor, modify any term of the Senior Indebtedness in reliance
upon this Agreement.

 

7. Instrument Legend; No Amendments to Subordinated Indebtedness. Any instrument
evidencing the Subordinated Indebtedness will be inscribed with a legend
conspicuously indicating that payment thereof is subordinated to the claims of
the Senior Lender pursuant to the terms of this Agreement. The Subordinated
Creditor will not agree to any amendment, restatement or other modification of
the Subordinated Note or of the Asset Purchase Agreement, without the prior
written consent of the Senior Lender.

 

8. Binding Effect. This Agreement shall be binding upon the Creditors (and their
respective successors and assigns), and shall inure to the benefit of the Senior
Lender (and its successors and assigns).

 

9. Governing Law and Construction. The validity, construction and enforceability
of this Agreement shall be governed by the internal laws of the state of New
York, without giving effect to the conflict of laws principles thereof.

 

10. Consent to Jurisdiction. THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT
OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK; AND THE SUBORDINATED
CREDITOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE
SUBORDINATED CREDITOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, THE SENIOR LENDER AT ITS OPTION SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE. NOTWITHSTANDING THE
FOREGOING, PRIOR TO THE DATE THAT THE INDEBTEDNESS OF THE BORROWER IN FAVOR OF
BURNLEY CAPITAL LLC ARISING UNDER THAT CERTAIN LOAN AND SECURITY AGREEMENT,
DATED AS OF THE DATE HEREOF, IS INDEFEASABLY PAID IN FULL, THIS AGREEMENT SHALL
BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN HENNEPIN
COUNTY, MINNESOTA; AND THE SUBORDINATED CREDITOR CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS
NOT CONVENIENT .

 

  4

   



 

11. Waiver of Jury Trial. THE SUBORDINATED CREDITOR IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

12. No Obligation to Provide Financial Accommodations. The Subordinated Creditor
acknowledges and agrees that this Agreement is executed and delivered to the
Senior Lender to induce the Senior Lender to make financial accommodations
available to the Borrower, but this Agreement does not obligate the Senior
Lender to make any financial accommodations available to the Borrower.

 

13. Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

(Signature page follows)

 



  5

   



 

THE UNDERSIGNED HAS EXECUTED this Subordination Agreement as of the date first
above written.

 



  GOEDEKER TELEVISION CO., INC.             By: /s/ Stephen Goedeker

 

Name:

Stephen Goedeker     Its: President            

 

Address for Notices:

 

 

 

 

 

 

9013 Pilot

 

 

St. Louis, MO 63123

 

 

 

 



 

  6

   



 

THE UNDERSIGNED HAS EXECUTED this Subordination Agreement as of the date first
above written.

 



  SMALL BUSINESS COMMUNITY CAPITAL L.P.           By: /s/ Crandall P. Deery

 

Name:

Crandall P. Deery     Its: Partner  

 

  

 

 

 

Address for Notices:

 

 

Small Business Community Capital II, L.P.

 

 

9W Broad Street, Stamford CT 06902

 

 

Attention: Crandall P. Deery

 

 

 

 



 



  7

   



 

LOAN PARTIES’ ACKNOWLEDGMENT

 

The Loan Parties hereby acknowledge receipt of a copy of the foregoing
Subordination Agreement, and agree to be bound by the terms and provisions
thereof, to make no payments or distributions contrary to the terms and
provisions thereof, and to do every other act and thing necessary or appropriate
to carry out such terms and provisions.

 



1847 GOEDKER INC.   By: /s/ Robert D. Barry

Name:

Robert D. Barry Its: Chief Financial Officer     

1847 GOEDEKER HOLDCO INC.

 

 

By:

/s/ Robert D. Barry

Name:

Robert D. Barry

Its:

President



 



  8



 